UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6278



STANLEY HARLEY,

                                              Plaintiff - Appellant,

          versus


KENNETH BRADFORD; DONALD KITT; BERNARD WALKER;
VIOLA BLACK; JOHN DELOACH; VALERIE JONES;
SHIRLEY S. MARACHESI; GEORGE T. HAGAN; CARL J.
FREDERICK; UNIDENTIFIED INDIVIDUALS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cv-01852-GRA)


Submitted: June 21, 2007                      Decided:   June 28, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Harley, Appellant Pro Se. Marshall Hodges Waldron, Jr.,
Keely Mikhael McComb McCoy, CAROLINA LITIGATION ASSOCIATES, LLC,
Bluffton, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stanley   Harley    appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       Harley v. Bradford,

No. 6:06-cv-01852-GRA (D.S.C. Feb. 5, 2007). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -